Title: From Thomas Jefferson to George Pryce, 14 November 1805
From: Jefferson, Thomas
To: Pryce, George


                  
                     Messrs. George Pryce & Co.
                     Washington Nov. 14. 05.
                  
                  Mr. John Barnes of this place, who does business for me will by tomorrow’s post remit you one hundred dollars to be credited to mr John Speer of Charlottesville as paid by 
                  Your humble servt
                  
                     Th: Jefferson 
                     
                  
               